Citation Nr: 1041030	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a neck 
injury.

2. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from March 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the RO in Waco, Texas, 
which denied the service connection claims.  

The appellant testified before the undersigned at a February 2010 
hearing at the RO.  A transcript has been associated with the 
file.  The Board remanded this case in June 2010.  It returns now 
for appellate consideration.

The issue of service connection for residuals of a head 
trauma has been raised by the record.  The Board referred 
this issue in June 2010, but the claims file does not 
reflect any action taken by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board REFERS the issue 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the appellant's testimony before the undersigned, he 
reported that he had sought treatment for his disabilities at the 
Odessa Hospital in 1947, two years after his separation from 
service, but had been unhappy with the service and went to a 
different provider.  The Board remanded for a medical examination 
to obtain an opinion as to whether or not the appellant's 
disabilities were related to an inservice plane crash in December 
1944.  While at the July 2010 VA examination, the appellant 
indicated that he had been seen by VA, and that he had been 
unhappy with the service and went to a private provider.  The 
Board notes that VA currently operates a clinic in Odessa, Texas.  
The appellant had not previously indicated that he had sought VA 
treatment for the disabilities 1947.  The duty to assist includes 
assisting the appellant in obtaining relevant public and private 
records identified by the appellant.  38 C.F.R. § 3.159(c)(2)(3) 
(2010).  Moreover, records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is 
the responsibility of VA to obtain these records.  38 C.F.R. § 
3.159(c)(2)(3) (2010).  The Board remands for a search of the VA 
medical archives for treatment of the appellant's neck and back 
at an Odessa, Texas, facility in 1947.

The Board notes that the July 2010 VA examination report 
indicates that a medical opinion could not be offered without 
resort to speculation because there was insufficient evidence to 
form an opinion.  If the records search results in additional 
relevant evidence, the file should be returned to the examiner 
who provided the July 2010 examination for an updated opinion 
based on the new evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should make every effort to 
obtain the appellant's VA treatment records 
from a VA facility in Odessa, Texas, in 1947.  
All efforts to obtain the appellant's VA 
treatment records must be documented and 
associated with the claims file.  If the AOJ 
is unable to obtain these records, the 
appellant must be notified of this fact and a 
copy of such notification associated with the 
claims file.

If and only if additional records are 
obtained, send the claims file to the 
examiner who provided the July 2010 VA 
examination for an updated opinion as to 
whether the appellant's neck and back 
disorders are at least as likely as not 
etiologically related to an event in service, 
to include the plane accident, which has been 
documented.  The entire claims folder and a 
copy of this REMAND must be made available to 
the physician.  All indicated studies should 
be conducted, and the results reviewed before 
the final opinion.  If the examiner who 
provided the July 2010 VA examination is 
unavailable, the claims file should be 
forwarded to another examiner for the 
necessary opinion.  

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


